      Case 4:20-cr-00012-DN-PK Document 1 Filed 01/22/20 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
VICTORlA K. McF~RLAND, Special ~ssistant United States Attorney (#U411) p·r _
Attorneys for th~ Urnted States of America
Office of the Urnted States Attorney
                                                                          DIS           r4,rtD
                                                                               · _, r COUf?i
111 South Main Street, Suite 1800                                    SE
                                                                 li!D-.JAl\t? ~               ·
Salt Lake City, Utah 84111-2176                                            ~.k,~1.J··\  IJ:         Qi
Telephone: (801) 524-5682                                           ;_,, 1n!CJ or u•,.:J ,. ·i
                                                                                             r\fj



                      IN THE UNIJED STATES DISTRJCT COURT
                      DISTRJCT OF UTAH, CENTRAL DIVISION

                                                         INDICTMENT
  UNITED STATES OF AMERJCA,
                                               VIOLATION:
        Plaintiff,                             Count I: 18 U.S.C. § 922(a)(6), False
                                               Statement During Attempted Acquisition
         vs.                                   of a Firearm.

  DANIEL WAYNE SHAW,
                                                Case: 4:20-cr-00012
         Defendant.                             Ass!gned To: Nuffer, David
                                                Assign. Date: 112212020
                                                Description:


       The Grand Jury Charges:

                                       COUNTI
                                  18 U.S.C. § 922(a)(6)
               (False Statement During Attempted Acquisition of a Firearm)

       On or about November 10, 2019, in the Central Division of the District of Utah,

                               DANIEL WAYNE SHAW,

defendant herein, in connection with the attempted acquisition of a firearm, to wit: a

SCCY CPX-2 9mm handgun, from a licensed firearm dealer within the meaning of

Chapter 44, Title 18, United States Code, lmowingly made a false and fictitious written

statement intended and likely to deceive the firearm dealer with ·respect to any fact
                                                        •
       Case 4:20-cr-00012-DN-PK Document 1 Filed 01/22/20 Page 2 of 2



material to the lawfulness of such acquisition of the firearm, in that he falsely answered

"no" on ATF form 44 73 asking whether he had ever been convicted in any court of a

misdemeanor crime of domestic violence, when, as he then knew, his answer was untrue;

all in violation of 18 U.S.C. § 922(a)(6), and punishable pursuant to 18 U.S.C. §

924(a)(2).

                                                  A TRUE BILL:




                                                  FOREPERSON OF GRAND JURY


JOHN W. HUBER
United States Attorney


               .
 Yc~~J~~~
Special Assistant United States Attorney




                                              2
